Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
This office action is in response to Applicant’s response after FINAL filed on July 25, 2022.

Applicant’s arguments have been fully considered but are not found to be persuasive.  
	Applicant argues that the protection of hydroxyl groups in the current invention is not achieved for the same purpose as taught by Ramtohul.  This argument is not persuasive because the reason to modify a reference may often suggest what the inventor has done, but for a different purpose.  It is not necessary that the prior art suggests the combination to achieve the same advantage discovered by applicant.  See MPEP 2144.
	Applicant argues that the protection is not done at the same time in the method of synthesis.  This argument is not persuasive because claim 15 is drawn to the compound itself, not a method of synthesis.
	Applicant argues that the skilled artisan would not have expected that acetates and benzoates would have the same behavior during all the steps of the synthesis.  This argument is not persuasive because claim 15 does not require a method of synthesis wherein the benzoate was present for all the steps.  Furthermore, acetate and benzoate are both ester protecting groups, and would both be expected to behave as esters.
	For all these reasons, the rejection is maintained.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623